 656DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The appropriate unit :The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All drivers and production and maintenance employees at the Em-ployer's Schenectady, New York, plant, but excluding temporary em-ployees, all office clerical employees, guards, and all supervisors asdefined in the Act.3[Text of Direction of Election omitted from publication.]MEMBERMURDOCK took no part in the consideration of the aboveDecision and Direction of Election.3The parties are in agreement as to the appropriateness of the unit.United States Gypsum CompanyandInternational Brotherhoodof Papermakers,AFL-CIO, Petitioner.Case No. 39-RC--10.5.August 17,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Clifford W. Potter, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a production and maintenanceunit comprised of employees at the Employer's recently opened papermill at Galena Park, Texas. The Intervenor and the Employer agreeas to the scope of the unit, but disagree as to the inclusion of the fol-'At the hearing,the Galena Park Paper Mill Independent was permitted to intervene.The Petitioner objected to the intervention on the ground that the Intervenor is not alabor organization in being and does not have any real purpose of bargaining collectivelywith the Petitioner.However, the record reveals that the Intervenor has a constitutionand bylaws duly accepted by its membership and that its representative testified, with-out contradiction,that the Intervenor is ready, willing,and able to represent the em-ployees who are the subject of this proceeding.Accordingly, we find the Intervenor to bea labor organization within themeaning ofthe Act.116 NLRB No. 91. UNITED STATES GYPSUM COMPANY657lowing job categories: Tester, lead mechanic,lead electrician, checkerloading, checker unloading, refiner engineer, and machine tender.The Employer would exclude alltesterson the ground that they arequality control employees and haveno interest in commonwith theproduction and maintenance employees.The Employerwould alsoexclude the other above-named categories on the ground that they aresupervisors who exercise independent judgment in directing the workof those employees assigned to them and who possess the authority ef-fectively to recommend personnel action.The Intervenor agrees withthe Employer except that it would include the machine tender and re-finer engineer.The Petitioner would include all of the above-namedcategories in the unit.Testers:There are eight testers, all of whom work under the directsupervision of a quality supervisor who is responsible to the qualitysuperintendent, the head of the quality department.Four of thetesters, known as quality testers, work in a separate laboratory re-moved from the production area and perform tests on finished paper.The other four, known as control testers, work at a control station inthe production area, performing tests on pulp stock at regular inter-vals during production.However, all testers are trained to performlaboratory and stock testing and are, or soon will be, interchangeable.The tests they perform are highly technical in nature and require anintensive training period.We have frequently excluded laboratory testers from productionand maintenance units in other plants of the Employer including thoseengaged in the manufacture of paper,2 because their work is technicalin nature, they are separately supervised, and they work for the mostpart in a separate laboratory or testing station in the production area.As the testers' duties and working conditions at the Galena Parkpaper mill are substantially the same as those in the other cases in-volving the same Employer, we shall exclude them from the produc-tion and maintenance unit.The lead mechanic:At the date of the hearing, the lead mechanic,who spends less than 10 percent of his working time at nonsupervisorymaintenance work, was directly responsible to the assistant plantengineering superintendent, who, in turn, reported to the plant engi-neering superintendent, the person in charge of the engineering depart-ment.However, the position of assistant plant engineering super-intendent is a temporary one, soon to be eliminated at the end of thecurrent training period, and, eventually, the lead mechanic will re-port directly to the plant engineering superintendent.The lead me-chanic's chief responsibility is the direction of the work of 4 day me-2United States Gypsum Company,91 NLRB 404, 405 and cases cited therein,UnitedStatesGypsum Company,81 NLRB 31040544 8--5 7-vol 116-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanics, 4 rotating shift mechanics,and 4 firemen,deciding the shiftsthey should work, assigning them to specific jobs, and keeping the timeof the day mechanics.He also conducts the on-the-job training ofthese individuals.For these responsibilities, the lead mechanics re-ceive 5 to 45 cents more per hour in wages than do any of the employeeswhom he directs.Concomitantly with these duties and responsibil-ities the lead mechanic possesses the authority effectively to recom-mend personnel action and is consulted with regard to the hiring ofany employee who is to work under his direction.Under these cir-cumstances,and, although in all other respects he enjoys the samefringe benefits as do the employees whom he directs,we find the leadmechanic to be a supervisor within the meaning of the Act.Lead electrician:Because the lead electrician possesses authorityand has responsibilities and duties very similar to those of the leadmechanic, we find that he,too, is a supervisor and accordingly we shallexclude him from the unit.Checker unloading:As in the case of the lead mechanic and the leadelectrician,the checker unloading,at the date of the hearing,was re-porting to a temporary supervisor, the warehouse foreman, whosetenure was scheduled to end with the training period aforementioned.Upon the warehouse foreman's leaving, the checker unloading will besubordinate in authority,as far as unloading work is concerned, onlyto the superintendent of the paper mill department,who heads theactual production and warehousing process.The checker unloading'smain responsibility is to direct the work and training of five indi-viduals who work in the warehouse and storage yard area.In thatcapacity he is charged with the responsibility of unloading and ware-housing all raw materials coming into the Employer's plant, issuingswitch instructions to railroad crews, designating spots for cars to beunloaded, and directing his crew of five in unloading the cars andinstructing them as to where and how to store the material in thewarehouse and yard area.He must maintain inventories at levelsnecessary to insure a constant supply of raw materials.He is alsoin complete charge of the yard area with regard to cleanliness and thesafety of the men who work there.Like the lead mechanic,he receivesa 5- to 45-cent differential in wages over his subordinates for this addedresponsibility,and also like them, he possesses authority effectively torecommend personnel action and assists in interviewing applicants forpositions which he supervises or will supervise.Accordingly,we con-clude that he is a supervisor.Checker loading:Withregard to warehousing and loading finishedpaper products,the duties and responsibilities of the checker loadingare analogous to those of the checker unloading with regard to unload-ing.In the chain of authority his position is at the same level as thatof the checker unloading and, like him,he will be responsible only to the UNITED STATES GYPSUM COMPANY659paper mill superintendent when the warehouse superintendent leavesat the end of the training period. In the direction of hisone assistanthe is responsible for the sequence of shipmentsof paper, ordering carsfor loading, the manner of loading, storagein cars so as to preventloss and damage in transit, and for the safety and security of the manhe directs.Also, like the other individuals heretofore discussed, he ispaid more than his assistant in return for his assumption of supervisoryresponsibilities and duties.Therefore, as he responsibly directs thework of his assistant, we find him to be a supervisor.Refiner engineer:There are four refiner engineers,who are on ro-tating shifts, and work in the paper mill under the direction of a tourforeman, who is responsible to a general mill foreman who, in turn,reports to the paper mill superintendent.Of all of the foregoing,the refiner engineer is the only person who actually works at the paper-making process.Under the direction of his supervisors, the refinerengineer on each shift is responsible for the production and preparationof the stock from which the paper, which is themill's soleproduct, ismade.This stock-making apparatus covers approximately 30,000square feet and involves the operation of some very complicated butalso highly automatic machinery which reduces raw material such aswood and waste paper into stock which is then fed into the paper-making machine operated by the machine tender whose duties aredescribed below.Assisting the refiner engineer in the stock-makingprocesses are a hydrapulper operator, a lift-truck operator, and a stocksupply man.The work of these men is coordinated by the refiner engi-neer, who, standing at a control panel in the refining area, gives certaindirections regarding the feeding of materials, the speed of the opera-tion, and temperatures of the stock so as to maintain the flow of stockqualitatively and quantitatively up to a level which insures a continuousand adequate supply to the papermaking machine.For this-responsi-bility and for his added skill, the refiner engineer receives a 15- to25-cent-per-hour wage differential over that received by other refineryarea employees.The Employer emphasizes the foregoing in contending that the posi-tion of refiner engineer is supervisory and, in support thereof, sub-mitted testimony that it has formally vested the refiner engineer withthe authority effectively to recommend personnel. action.On the other hand, however, it is obvious that because of the natureof the machinery involved, the work of the refiner engineer is highlyrepetitive and requires little, if any, exercise of independent judgmentother than that normally exercised by a very skilled employee or crafts-man operating a machine. Indeed, if something went wrong with theautomatic machinery involved which could cause a long or seriousbreak in the flow of the material from the beginning to the end of thestockmaking process, the tour foreman, who is the superior of the re- 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiner engineer on duty, would be called.Moreover, if any of the menin the refinery area desire to take time off and leave their work stationsthey must receive permission, not from the refiner engineer, but fromthe tour foreman.The Board has but recently held,3 in a somewhat analogous situation,that employees who are charged with the responsibility of operatinglarge, complicated, and expensive modern automatic machinery usedin various processes in industry are not necessarily supervisors withinthe meaning of the Act merely because they exercise a certain amountof control over others who work with them in the operation of this-complicatedmachinery.The control which they exercise and theauthority which they possess are derived from their working skilland from their responsibility for the operation and control of thecomplex machinery involved. It is not the type of control contem-plated in the statutory definition of supervisor, nor is it the authorityresponsibly to direct other employees which flows from management'and tends to identify or associate a worker with management. Indeed,by the very nature of the relationship between these highly skilledoperators and their assistants there is a very close community of in-terests between them as coworkers and the amended Act reserved forthese highly skilled employees the right to be represented togetherwith their associates by a collective-bargaining agent in dealing withtheir employers.In' our opinion, therefore, the, relationship between the refiner en-gineers, and the employees who work with them in the refinery areais that of a skilled craftsman and his helpers.We therefore find thatthe recommendatory powers that they possess are inherent in suchrelationship and are not sufficient to constitute them supervisors withinthe meaning of the Act 4Accordingly, we find that the refiner engineers are not supervisorswithin the meaning of the Act and we shall include this classification inthe unit found appropriate.Machine tender:Like the refiner engineers, the machine tenders,of whom there are four, are supervised by the tour foreman and areresponsible for the operation of a large, complicated, and extremelyautomatic machine which converts the stock prepared by the refinerengineer and his assistants into the finished paper product.Workingon the machine with the machine tender are five other employees sta-tioned at various points along the machine and whom he directs to a-certain extent.Also. like the refiner engineer, the machine tenderreceives from 15 to 25 cents per hour in wages more than the other:employees working with him on the machine.s SouthernBleachery and Print Works, Inc ,115 NLRB 787*SouthernBleachery and Print Works, Inc., supra. UNITED STATES SMELTING, REFINING AND MINING COMPANY 661It is not necessary here to discuss in detail the operation of the paper-making machine which he operates. It is sufficient to state that theentire machine can be stopped, started, slowed, or speeded up froma control panel on the machine at which the machine tender spendsapproximately 50 percent, or more, of his worktime.By hand andverbal signals he directs operations as regards the work of the otheremployees who assist at the machine.Thus, it is clear that the ma-chine tender's duties are very similar to those of the refiner engineerand that the authority he possesses and his direction of his less skilledfellow employees are also very similar to those of the refiner engineer.Therefore, we find that the machine tenders, like the refiner engineers,are not supervisors within the meaning of the Act, and we shall includethem in the production and maintenance unit.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's GalenaPark, Texas, paper mill, including machine tenders and refiner en-gineers, but excluding all technical employees, professional employees,guards, the lead mechanic, the lead electrician, the checker loading, thechecker unloading, and all other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS MuRDOCK and RoDGERS took no part in the considerationof the above Decision and Direction of Election.United States Smelting,Refining and Mining CompanyandInternational Union of Operating Engineers, Local302, AFL-CIO,' PetitionerUnitedStates Smelting,Refining and Mining CompanyandInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers, LocalNo. 183, AFL-CIO,2Petitioner.Cases. Nos. 19-RC-1810 and 19-RC-1813.August 17, 1956DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeHoward E. Hilbun, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.1Hereinafter referred to'as Operating Engineers.2Hereinafter referred to as Teamsters.116 NLRB No. 93.